Exhibit 10.1

 

 

 

OMNIBUS AGREEMENT

among

ALON USA ENERGY, INC.

ALON ASSETS, INC.

ALON USA PARTNERS GP, LLC

and

ALON USA PARTNERS, LP

 

 

 



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

This OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of
November 26, 2012 among Alon USA Energy, Inc., a Delaware corporation (“Alon
USA”), Alon Assets, Inc., a Delaware corporation (“Alon Assets”), Alon USA
Partners, LP, a Delaware limited partnership (the “Partnership”), and Alon USA
Partners GP, LLC, a Delaware limited liability company and the general partner
of the Partnership (the “General Partner”). The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.”

RECITALS:

Upon the closing of the initial public offering of the Partnership (the “Initial
Offering”), each of the Parties desires to enter into this Agreement in order to
address (i) the agreement of Alon USA to offer to the Partnership, and to cause
its controlled Affiliates to offer to the Partnership, opportunities to acquire
certain assets and businesses; (ii) the agreement of Alon Assets to license to
the Partnership the “Alon” trade name and related trademarks; and (iii) the
obligation of Alon USA to indemnify the Partnership for certain liabilities. In
connection with the Initial Offering, Alon USA will contribute to the
Partnership certain assets and businesses (the “Contributed Assets”) pursuant to
that certain Contribution Agreement dated November 26, 2012 by and between Alon
USA, the Partnership and the other parties thereto. All assets and business of
Alon USA not contributed thereunder are referred to herein as the “Retained
Assets.”

ARTICLE I

Definitions

As used in this Agreement, all capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the First Amended and Restated
Agreement of Limited Partnership of Alon USA Partners, LP dated as of November
26, 2012 (the “Partnership Agreement”).

ARTICLE II

Right of First Refusal

Alon USA hereby agrees, and will cause its controlled Affiliates to agree, for
so long as Alon USA or its controlled Affiliates, individually or as part of a
group, control the General Partner, that if Alon USA or any of its controlled
Affiliates has the opportunity to acquire a controlling interest in any refinery
and related crude oil and refined product logistic assets, including non-retail
transportation terminal sales, that operate in Arizona, Arkansas, Colorado,
Kansas, New Mexico, Oklahoma or Texas (collectively, the “Area of Operation”),
then Alon USA or its controlled Affiliates will offer such acquisition
opportunity to the Partnership and give the Partnership a reasonable opportunity
to acquire such assets or businesses either before Alon USA or its controlled
Affiliates acquire it or promptly after the consummation of such acquisition by
Alon USA or its controlled Affiliates, at a price equal to the purchase price
paid or to be paid by Alon USA or its controlled Affiliates plus any related
transaction costs and expenses incurred by Alon USA or its controlled
Affiliates. The Partnership’s decision to acquire or not acquire any such assets
or businesses will require the approval of the Conflicts Committee of the
General Partner. Any assets or businesses that the Partnership does not acquire
pursuant to this right of first refusal may be acquired and operated by Alon USA
or its controlled Affiliates.



--------------------------------------------------------------------------------

This right of first refusal will not apply to:

 

  •  

Any acquisition of any additional interests in any assets or businesses owned by
Alon USA or its controlled Affiliates as of the closing of the Initial Offering
but not contributed to the Partnership in connection with the Initial Offering,
including any replacements and natural extensions thereof;

 

  •  

Any investment in or acquisition of any assets or businesses primarily engaged
in the businesses in which the Partnership is engaged as of the closing of the
Initial Offering and that do not operate in the Area of Operation;

 

  •  

Any investment in or acquisition of a minority non-controlling interest in any
assets or businesses primarily engaged in the businesses described above; or

 

  •  

Any investment in or acquisition of any assets or businesses that Alon USA or
its controlled Affiliates, as of the closing of the Initial Offering, are
actively seeking to invest in or acquire, or have the right to invest in or
acquire.

ARTICLE III

Right of Negotiation

Alon USA hereby agrees, and will cause its controlled Affiliates to agree, for
so long as Alon USA or its controlled Affiliates, individually or as part of a
group, control the General Partner, that if Alon USA or any of its controlled
Affiliates decide to attempt to sell (other than to another controlled Affiliate
of Alon USA) any refinery and related crude oil and refined product logistic
assets, including non-retail transportation terminal sales, that operate in the
Area of Operation, then Alon USA or its controlled Affiliate will notify the
Partnership of its desire to sell such assets or businesses and, prior to
selling such assets or businesses to a third party, will negotiate with the
Partnership exclusively and in good faith for a period of 60 days in order to
give the Partnership an opportunity to enter into definitive documentation for
the purchase and sale of such assets or businesses on terms that are mutually
acceptable to Alon USA or its controlled Affiliate and the Partnership. If the
Partnership and Alon USA or its controlled Affiliate have not entered into a
letter of intent or a definitive purchase and sale agreement with respect to
such assets or businesses within such 60-day period, then Alon USA or its
controlled Affiliate will have the right to sell such assets or businesses to a
third party following the expiration of such 60-day period on any terms that are
acceptable to Alon USA or its controlled Affiliate and such third party. The
Partnership’s decision to acquire or not to acquire assets or businesses
pursuant to this right will require the approval of the Conflicts Committee of
the General Partner.

ARTICLE IV

License of Name and Mark

Subject to the terms and conditions of this Agreement, Alon Assets hereby grants
to the Partnership and its Subsidiaries, and the Partnership hereby accepts on
behalf of itself and its Subsidiaries, a non-transferable, non-exclusive,
sub-licensable, royalty-free, worldwide right and license to use all trademarks,
service marks, trade names, trade dress, service names, logos, slogans and other
indicia of origin owned by Alon Assets, whether registered or unregistered (the
“Marks”), in the conduct of the Partnership’s business (the “License”). Nothing
in this License shall be construed as evincing intent by Alon Assets to abandon
the use of the Marks during the term of this Agreement.

 

2



--------------------------------------------------------------------------------

The Partnership agrees that ownership of the Marks and the goodwill relating
thereto shall remain vested in Alon Assets both during the term of this License
and thereafter and further agrees, and will cause its Subsidiaries to agree,
never to attack, challenge or contest the validity of Alon Assets’ ownership of
the Marks or any registration thereof by Alon Assets. The Partnership, on behalf
of itself and its Subsidiaries, acknowledges that the use of the Marks shall not
create any rights, title or interest in or to the Marks, except as expressly
granted herein, and any and all goodwill associated with the use of the Marks by
the Partnership or its Subsidiaries shall inure solely to the benefit of Alon
Assets.

The Partnership further agrees, and will cause its Subsidiaries to agree, to use
the Marks in accordance with such quality standards as established by Alon
Assets or its Affiliates from time to time and communicated to the Partnership,
it being understood that the products and services offered by the Partnership
and its Subsidiaries immediately before the closing of the Initial Offering are
of a quality that is acceptable to Alon Assets and justifies the License. Upon
at least twenty (20) days prior written notice, the Partnership shall permit and
cooperate in the reasonable inspection, by Alon Assets or its designated
representative, of the Partnership’s operations that relate to the use of the
Marks. Upon the written request of Alon Assets, the Partnership shall promptly
supply Alon Assets with specimens of use of the Marks. The Partnership shall
cooperate with Alon Assets in connection with Alon Assets’ efforts to protect
the Marks and shall promptly comply with requests for information (at Alon
Assets’ sole cost and expense), and the Partnership shall promptly execute such
instruments as Alon Assets may reasonably request in connection with any
registration or enforcement efforts that Alon Assets may undertake in connection
with the Marks. The License shall terminate upon the termination of this
Agreement pursuant to Section 6.4.

ARTICLE V

Indemnification

5.1 Environmental Indemnification.

(a) Subject to the provisions of Section 5.3, the Partnership shall indemnify,
defend and hold harmless Alon USA and its controlled Affiliates from and against
any environmental losses suffered or incurred by Alon USA and its controlled
Affiliates relating to the ownership or operation of the Contributed Assets (the
“Partnership Covered Environmental Losses”). The Partnership Covered
Environmental Losses include any indemnification obligations created after the
closing of the Initial Offering by (i) the Environmental Agreement dated
January 25, 2005 between Alon USA Refining, Inc., Holly Energy Partners, L.P.
and the other parties thereto, as amended, and (ii) the Purchase and Sale
Agreement dated February 13, 2006 between Alon Petroleum Pipe Line, LP and
Sunoco Pipeline L.P., both of which are included in the Contributed Assets.

5.2 Additional Indemnification.

(a) In addition to and not in limitation of the indemnification provided under
Section 5.1 and subject to Section 5.3, Alon USA shall indemnify, defend and
hold harmless the Partnership from and against any losses of any and every kind
or character, known or unknown, fixed or contingent, suffered or incurred by the
Partnership (“Other Losses”) by reason of or arising out of:

 

  (i)

failure to convey good and indefeasible title to the Contributed Assets to the
Partnership, and such failure renders the Partnership unable to use or operate
the Contributed Assets

 

3



--------------------------------------------------------------------------------

  in substantially the same manner as they were operated by Alon USA or its
controlled Affiliates immediately prior to the closing of the Initial Offering
with respect to such Contributed Assets;

 

  (ii) failure of the Partnership to be the owner on the closing of the Initial
Offering of (A) valid and indefeasible easement rights, rights-of-way, leasehold
and/or fee ownership interests in and to the lands on which are located any
Contributed Assets and (B) valid title to 100% of the equity interest of Alon
USA, LP and Alon USA Refining, Inc., in each case to the extent that such
failure renders the Partnership liable or unable to use or operate the
Contributed Assets in substantially the same manner as they were operated by
Alon USA or its controlled Affiliates immediately prior to the closing of the
Initial Offering;

 

  (iii) failure of the Partnership to have on the closing of the Initial
Offering any consent or governmental permit and such failure renders the
Partnership unable to use or operate the Contributed Assets in substantially the
same manner as they were operated by Alon USA or its controlled Affiliates
immediately prior to the closing of the Initial Offering;

 

  (iv) events and conditions associated with the Retained Assets whether
occurring before or after the closing of the Initial Offering; and

 

  (v) all federal, state and local income tax liabilities attributable to the
ownership and operation of the Contributed Assets prior to the closing of the
Initial Offering, including any such income tax liabilities of Alon USA that may
result from the consummation of the IPO Transactions (as defined and described
in the Registration Statement);

provided, however, that in the case of clauses (i), (ii), (iii) and (iv) above,
such indemnification obligations shall terminate on the third anniversary of the
closing of the Initial Offering; and that in the case of clause (v) above, such
indemnification obligations shall survive until sixty (60) days after the
termination of any applicable statute of limitations.

(b) In addition to and not in limitation of the indemnification provided under
Section 5.1(a) and the Partnership Agreement, the Partnership shall indemnify,
defend and hold harmless Alon USA and its controlled Affiliates from and against
any losses of any and every kind or character, known or unknown, fixed or
contingent, suffered or incurred by Alon USA and its controlled Affiliates by
reason of or arising out of events and conditions associated with the operation
of the Contributed Assets and occurring on or after the closing of the Initial
Offering unless such indemnification would not be permitted under the
Partnership Agreement.

5.3 Limitations Regarding Indemnification.

In no event shall Alon USA or the Partnership, as the case may be, be obligated
under Section 5.1 or 5.2 for any losses or income tax liabilities to the extent
either (i) reserved for in the Partnership’s financial statements as of the
closing of the Initial Offering or (ii) recovered by the indemnified Party under
available insurance coverage, from contractual rights or against any third
party.

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY PARTY’S
INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE

 

4



--------------------------------------------------------------------------------

CONSEQUENTIAL, INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR
DAMAGES OR LOST PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION
UNDER THIS AGREEMENT.

ARTICLE VI

Miscellaneous

6.1 Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.

6.2 Notice. All notices, requests or consents provided for or required to be
given to a Party under this Agreement shall be in writing and shall be deemed to
be duly given if personally delivered or mailed by certified mail, return
receipt requested, or nationally recognized overnight delivery service with
proof of receipt maintained, at the following addresses (or any other address
that either Party may designate by written notice to the other Party):

If to Alon USA Energy, Inc. or Alon Assets, Inc.:

Attn:

12700 Park Central Dr., Suite 1600

Dallas, TX 75251

Facsimile:

If to the Partnership or the General Partner:

Alon USA Partners GP, LLC

Attn: James Ranspot

12700 Park Central Dr., Suite 1600

Dallas, TX 75251

Facsimile:

Any such notice shall, (a) if delivered personally, be deemed received upon
delivery, (b) if delivered by certified mail, be deemed received five business
days after the date of deposit in the United States mail, and (c) if delivered
by nationally recognized overnight delivery service, be deemed received the
second business day after the date of deposit with the nationally recognized
delivery service.

6.3 Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the Parties relating to the subject matter hereof and supersedes
all prior contracts or agreements with respect thereto, whether oral or written.

6.4 Termination of Agreement. This Agreement, other than the provisions set
forth in Article V hereof, may be terminated by Alon USA in the event that Alon
USA, directly or indirectly, owns less than 50% of the voting equity of the
General Partner. For avoidance of doubt, the Parties’ indemnification
obligations under Article V shall survive the termination of this Agreement in
accordance with their respective terms.

6.5 Amendment. Notwithstanding anything to the contrary in this Agreement, this

 

5



--------------------------------------------------------------------------------

Agreement may only be amended, modified, supplemented or restated by a written
instrument executed by each of the Parties whose rights or obligations under
this Agreement are affected by such amendment, modification, supplement or
restatement, other than in a de minimis respect.

6.6 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties
hereto.

6.7 Counterparts. This Agreement may be executed in counterparts (including
facsimile counterparts), each of which, when so executed and delivered, shall be
deemed an original, and all of which together shall constitute a single
agreement binding on the Parties, notwithstanding that all Parties are not
signatories to the original or the same counterpart. Any signature delivered by
facsimile transmission or scanned and emailed transmission shall be deemed a
valid and binding signature for all purposes hereof.

6.8 Severability. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby. Furthermore, in lieu of each such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

6.9 Further Assurances. The Parties shall execute and deliver to each other such
further documents and take such further action as may be reasonably requested by
any Party to document, complete or give full effect to the terms and provisions
of this Agreement and the transactions and services contemplated herein.

6.10 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the date first written above.

 

ALON USA ENERGY, INC. By:  

/s/ Michael Oster

Name:   Michael Oster Title:   Senior Vice President ALON ASSETS, INC. By:  

/s/ James Ranspot

Name:   James Ranspot Title:   Secretary ALON USA PARTNERS GP, LLC By:  

/s/ Michael Oster

Name:   Michael Oster Title:   Vice President ALON USA PARTNERS, LP By:   Alon
USA Partners GP, LLC,   its general partner By:  

/s/ Michael Oster

Name:   Michael Oster Title:   Vice President

 

Signature Page to Omnibus Agreement